DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
The amendments filed 12/21/2021 have been entered. Claims 1-19, and 21 remain pending in the application. 

 Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 12/21/2021 have been fully considered but they are not persuasive. 
The applicant argues that the combination of applied prior art does not teach the amended language of Claim 1. Specifically, the applicant argues (Pg. 11 of Remarks filed 12/21/2021): 
The Office Action argues that the collaborative local ranking functions of Kapicioglu NPL teaches the above recited feature. The collaborative local ranking function objective function (Definition 2.4) includes two factor matrices, U and V. Specifically, Kapicioglu NPL discloses an algorithm for using stochastic subgradient descent to optimize factor matrix U. Kapicioglu NPL notes that the computational time for the optimization algorithm can be quite large, and notes that the computational time can be reduced considerably by normalizing the matrix U. The Office Action equates this normalization to the claimed normalization. See Office Action, p. 13. Applicants respectfully disagree. The normalization referred to in Kapicioglu NPL is a computational processing optimization. The claim, on the other hand, relates to normalizing "feature value of the one or more features against comparable feature values of comparable venues." The mere mention of normalizing a matrix to reduce computational time does not teach this feature, regardless of whether the optimized matrix includes the claimed feature (which applicants do not concede), let alone that the matrix is normalized to approximate a standard distribution. To be sure, Kapicioglu NPL provides no such teaching. As such, Kapicioglu NPL cannot teach the above identified feature.
The examiner respectfully disagrees. Kapicioglu NPL provides such a teaching.
The examiner draws attention to Section 3.2 of Kapicioglu entitled “Collaborative Place Models.” As an initial matter, and for clarity of record and context, Kapicioglu initially recites that: 
“…In this section, we provide a formal description of our models, CPM [constrained place models] and SPM. Both models comprise a spatial component, which represents the inferred place clusters, and a temporal component, which represents the inferred place distributions for each weekhour…” 
Next in section 3.2.1, Kapicioglu NPL discussion the CPM and recites, at least in part: 
The spatial component of CPM models the K place clusters, whose means and covariances are unique to each user. Intuitively, we expect each place cluster to correspond to locations such as “home”, “work”, and “gym”. Given a user u and a place index k, each place cluster is characterized by a bivariate normal distribution. 
From at least the above portion of Kapicioglu NPL, a person of ordinary skill in the art would infer that having each place cluster being characterized by a bivariate normal distribution teaches “wherein the transformation normalizes each feature value of the one or more features against comparable feature values of comparable venues having a similar category to the one or more new venues to approximate a standard distribution.” 

To clarify further, the examiner draws attention to Kapcioglu NPL Pg. 51 and the “generative process of the CPM.” First note, as noted by Kapcioglu NPL,             
                N
            
         denotes the normal distribution. In step 2, it can be seen that for each user u and each place k, a place mean is drawn using the normal distribution and then, in step 3, in can be seen that a location is drawn using the normal distribution. Going further, the equation recites: 
            
                
                    
                        l
                    
                    
                        u
                        ,
                        w
                        ,
                        n
                    
                
                 
                ~
                 
                N
                 
                (
                
                    
                        ϕ
                    
                    
                        u
                    
                    
                        
                            
                                z
                            
                            
                                u
                                ,
                                w
                                ,
                                n
                            
                        
                    
                
                ,
                
                    
                        Σ
                    
                    
                        u
                    
                    
                        
                            
                                z
                            
                            
                                u
                                ,
                                w
                                ,
                                n
                            
                        
                    
                
                )
            
        
That is, a location             
                l
            
        , is, at least in part, determined by, and constrained to a normal distribution (e.g. standard distribution), the covariance,             
                Σ
            
        , which is the covariance based on zu,w,n which in turn are (see Step 3a) the place assignment for a categorical variable (θw). Clearly, if the location determined by the above equation is constrained to a normal distribution then, logically, all values determined must be within that normal distribution (e.g. normalized). And, going further, the use of this equation to generate the CPM, would, as can be seen, take into account the categories of the places within a particular place cluster (e.g. geographic region). 
As person of ordinary skill in the art would readily infer, based on the above evidence, that Kapcioglu NPL teaches “wherein the transformation normalizes each feature value of the one or more features against comparable feature values of comparable venues having a similar category to the one or more new venues to approximate a standard distribution” as required by at least representative Claim 1. 



Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mysen et al (US Patent 8,751,427 B1) in view of Thaeler et al. (US Patent 8,768,867 B1) and further in view of Kapicioglu et al. (US Patent Application Publication 2013/0325855 A1) and further in view of Kapicioglu (“Applications of Machine Learning to Location Data”, NPL 2013, hereinafter “Kapicioglu NPL”).  

With respect to claim 1, Mysen teaches determining one or more new venues, wherein the determination is based upon identifying venue data existing for a period of time less than or equal to a predetermined time threshold value…( Mysen Col.9 Lines 52-59 "A real-time activity tracker receives an entity trend request from a user…, identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period."; Col.6 Lines 51-54 “the user profiler can use temporal information about locations visited during the same time frame to determine physical locations visited by a user device...” The examiner notes that identifying entities visited within a recent time period teaches on the claim language since the “number of visits” teaches the claimed venue data and “…within a recent time period” teaches the claimed “less than or equal to a predetermined time threshold value.”)…, where the venue data comprises active signal data and passive signal data received from a plurality of client devices, the passive signal data comprising wireless scan data collected by one or more client devices(Mysen Fig.4 Block 410 "Determine entities from the physical locations"; wherein entities teaches new venues, further see Fig. 5, block 510 where the identified entities are recommended to the user; Mysen Col.12 Lines 62-67 and Col.13 Line 0-5 User entered data such as comments and reviews teaches “active signal data”. Col.6 Lines 51-54 “the user profiler can use temporal information about locations visited during the same time frame to determine physical locations visited by a user device...” The examiner notes that identifying entities visited within a recent time period teaches on the claim language since the “number of visits” teaches the claimed passive venue data. The examiner further refers to the response to arguments as presented above.)
Mysen also teaches for each venue of the one or more new venues:
generating a total recent popularity using the venue data, wherein the total recent popularity is associated with a recent period of time that is less than or equal to the predetermined time threshold value (Mysen Col. 9 Lines 52-59 " A real-time activity tracker receives an entity trend request from a user, accesses the location centric user profile of the user… identifies entities at which a minimum number of user devices associated with the other user are determined to have visited within a recent time period, and recommends at least one of the identified entities to the user." The examiner notes that determining an entity which is trending, as a result of a determination of a certain amount of users visiting within a recent time period, teaches “total recent popularity.”  Further Col. 13 Lines 11-15 “The aggregation can be time limited, e.g. a rolling window of one month, one quarter, or one year. In some implementations, multiple profiles based on different time windows can be used for a user so the system can model current interests and long-term interests.”). 
generating a change in recent popularity using the venue data, wherein the change in recent popularity is associated with the recent period of time (Col 9 Line 67 - Col 10 lines 0-3 "The historical information can include trending popularity, estimated number of visitors, interests of visitors, and/or comparisons to historical patters (is volume higher or lower than normal)…” The examiner notes that comparing recent trending history to historical patterns to determine if volume is higher or lower than normal teaches “generating a change in recent popularity using the venue data, wherein the change in recent popularity is associated with the recent period of time.” Also see Col. 14 Lines 39-43 “For example, the real-time activity tracker can determine that user traffic in an entity is slower than normal and notify an employee at the entity. The notification can indicate current user trends (e.g., where users are currently going)…” The examiner notes that indicating current user trends teaches a change is recent popularity.) . 
Mysen however does not appear to teach generating, based on the total recent popularity and the change in recent popularity, a predicted popularity value.
Mysen also does not appear to teach determining, based on the predicted popularity values for the one or more new venues, a normalized predicted popularity value for each venue.
Mysen further does not appear to teach ranking, the one or more new venues based on the normalized predicted popularity values to generate ranked list of venues. 
Mysen further does not appear to teach providing, to a processing device at least a part of the ranked list of venues for display by the processing device.  
generating, using a machine-learning process, a predicted popularity value based on the total recent popularity and the change in recent popularity (Col. 5 Lines 4-6 "Depending upon a particular query desired, a prediction model may output an attendance forecast based upon the historical analytics or incorporate real-time data."; Abstract " Systems and methods for crowd prediction and attendance forecasting are described. In some embodiments, a method may include generating an initial attendance forecast for a venue… using a historical attendance prediction model and historical data...The method may also include creating a dynamic attendance prediction model for the venue based, at least in part, upon the initial attendance forecast and real-time data”; the examiner notes that predicted attendance teaches predicted popularity. Further Col. 12 Lines 22-29 describe that a machine learning model can be used to fit to the formatted data set. In Particular “Bayesian machine learning techniques may be used to identify the components of attendance…”).  
Thaeler also teaches determining, based on predicted popularity values for the one or more new venues, a normalized predicted popularity value for each venue… (Col. 10 Lines 55-65 “These results are then calibrated for accuracy. Calibration determines how much credibility is given to the historical prediction model and how much credibility is given to the real-time update stream, and how these two predictions are weighted when they are averaged to generate the final prediction.” The examiner notes that this generated final prediction teaches the claimed “determining…a normalized predicted popularity value for each venue of the one or more venues.” normalization techniques may be incorporated to identify the best (or better) distribution model(s).). 
It would have been obvious to a person of ordinary skill in the art at the time the present invention was filed to combine the venue recommendation of Mysen with the attendance/popularity forecasting of Thaeler to present venue’s popularity to the user thereby improving user’s experience because a user may want to know if a particular venue is busy/popular and the predicted popularity of the venue enables the user to makes an informed decision about visiting a particular venue (Thaeler, Fig. 12 and Fig. 14; Col 14, Lines 15-35; forecast data is displayed to the user to make an informed decision).  
The combination of Mysen and Thaeler however do not seem to explicitly disclose ranking the one or more new venues based on the normalized predicted popularity values to generate a ranked list of venues. 
The combination of Mysen and Thaeler also do not seem to disclose providing, to a processing device, at least part of the ranked list of venues for display by the processing device. 
Kapicioglu does teach ranking the one or more new venues based at least on the normalized predicted popularity values and user preferences to generate a customized ranked list of venues (Pg.8 Paragraph [0116] “System 210 generates the candidate venues and ranks the candidate venues to obtain the possible check-in venues." Pg. 7 Paragraph [0112] “In any event, it will be clear to those skilled in the art, after reading this specification, how to make and use embodiments of the present invention, which system 210 considers i) calendrical time, ii) one or more user characteristics, iii) one or more venue characteristics, or iv) other characteristics, in any combination, in the ranking of candidate venues.” Pg. 2 Paragraph [0021] “In some embodiments the ranking provided by the disclosed system is based on one or more contexts such as…venue characteristics…user characteristics…As a result, the disclosed system is able to customize the ranking so that a user, for example, receives a ranking of one or more lunch restaurants during the late-morning hours…” Further, Pg. 6 Paragraph [0082] “…and E…is the set of index tuples that represents the users’ venue preferences…” The examiner notes that because Kapicioglu’s system (system 210) considers a number of various characteristics, in any combination, to rank candidate venues and because part of the determination of the ranking considers “the set of index tuples that represents the users’ venue preferences”, Kapciloglu teaches “ranking the one or more new venues based at least on the normalized predicted popularity values and user preferences to generate a customized ranked list of venues”.). 
Kapicioglu also teaches providing, to a processing device, at least part of the customized ranked list of venues for display by the processing device (Pg. 8 Paragraph [0119] “System 210 transmits the information to the user’s wireless terminal…at which the information can be displayed. As those who are skill in the art will appreciate …system 210 can output, transmit, and/or present the information in some other way.” Pg. 8 Paragraph [0120] “In some other embodiments of the present invention, system 210 presents any number of venues from the ranked set, such as and without limitation: i_ the top N candidate venues in terms of ranking, wherein N is a positive integer, ii) all of the candidate venues in ranked order; or iii) some of all of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to combine the predicted popularity and normalized predicted popularity as taught by the combination of Mysen and Thaeler modified with the generation and providing of a ranked list of venues as taught by Kapicioglu because this would give a visual indication of popular venues and therefore allow a user to make a more informed decision (Kapicioglu Pg. 2 Paragraph [0019] see popularity and Pg. 2 Paragraph [0021]).
The combination of Mysen, Thaeler, and Kapicioglu, however, do not appear to explicitly disclose …wherein the normalized predicted popularity is determined based at least upon a transformation of one or more features used to generate the predicted popularity value, wherein the transformation normalizes each feature of the one or more features against a comparable feature of comparable venues having a similar category to the one or more new venues, the comparable venues being located in the geographic region of the one or more new venues. 
Kapicioglu NPL, however, does teach …wherein the normalized predicted popularity is determined based at least upon a transformation of one or more features used to generate the predicted popularity value…(Kapicioglu NPL Pg. 62 in describing the Smooth Place Model (SPM), Kapicioglu NPL recites 1. For each weekhour w, draw a distribution over components…2. For each user u and component f, draw a component place distribution…” The examiner notes that drawing or otherwise determining a component place distribution teaches “a transformation of one or more …wherein the transformation normalizes each feature value of the one or more features against comparable feature values of comparable venues having a similar category to the one or more new venues to approximate a standard distribution…(Kapicioglu NPL Pg. 29-33 describes Collaborative local ranking and the algorithms used. In particular, first, note the Collaborative local ranking objective function defined on Pg. 31. Note specifically that a sample has a “corresponding feature factor”, F, user set U, and venue set V (these variable names are described on Pg. 25). Second, Pg. 33 “One can reduce the running time of each iteration considerably by normalizing the matrix efficiently.” Note that the matrix includes the users, venues, and feature vector. Thus, Kapicioglu NPL teaches “wherein the transformation normalizes each feature of the one or more features against a comparable feature of comparable venues having a similar category to the one or more new venues”. 
The examiner further notes the response to arguments above. That is, Kapcioglu Section 3.2.1 and the disclosure of normal distribution when drawing the location teaches “…to approximate a standard distribution…”)
.…the comparable venues being located in the geographic region of the one or more new venues (Pg. 61 “For each user u and component index f let                         
                            
                                
                                    θ
                                
                                
                                    u
                                
                                
                                    f
                                
                            
                             
                            ∈
                             
                            
                                
                                    R
                                
                                
                                    
                                        
                                            K
                                        
                                        
                                            u
                                        
                                    
                                
                            
                        
                     be a Dirichlet random variable that represents the corresponding component place distribution, where Ku denotes the number of places for each user u…when combined…results in the user’s final place distribution for weekhour w.” Pg. 62 in describing the Smooth Place Model (SPM), Kapicioglu NPL recites 1. For each weekhour w, draw a distribution over components…2. For each user u and component Additionally, Pg. 33 “Similarly, for venue recommendation task, when a user considers nearby restaurants and settles on one, she demonstrates a local preference among a small set of nearby restaurants, rather than a global preference between the chosen restaurant and all other restaurants…For example, for a venues recommendation task, the user would query the recommendation system when she is at a particular neighborhood, and the system would return a local, not global, ranking over nearby venues….”. The examiner notes that recommending venues based on the user’s location and specifically returning a ranking of local venues teaches “the comparable venues being located in the geographic region of the one or more new venues.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the normalized predicted popularity as taught by the combination of Mysen, Thaeler, and Kapicioglu modified with the geonormalization as taught by Kapicioglu NPL because this would show a user’s local preference; this would be helpful to the user and/or other users in a similar area (Kapicioglu NPL Pg. 33). 

With respect to claim 2, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL teaches wherein the venue data is collected data that is further selected from active signal data corresponding with the venue and received from the plurality of client devices (Mysen Col.12 Lines 62-67 and Col.13 Line 0-5 "For example, user entered data can include static information. Inferred data....The third party can...include data from the comment and review services and other third party data sources."). 
In the alternative, Thaeler also teaches wherein the venue data is collected data that is further selected from active signal data corresponding with the venue and received from the plurality of client devices (Col. 5 Lines 37-41 "Input data used to create these models may originate from direct or indirect measurements, from the proprietor of a business or venue, from a data service provider, third-party sources, etc."). 

With respect to claim 3, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL teaches wherein the passive signal data is collected signal data selected from a group consisting of: collected wireless scan data, geocoding information application information, or device information (Mysen Col.12 Lines 62-67 and Col.13 Line 0-5 " Inferred data can, for example include entities frequently visited by a user as determined based on the data from the sources of location information. The information aggregator can use GPS coordinates to identify locations the user visits and use reverse geo-coding to infer the entities the user visits..." The examiner note that inferred data using GPS coordinates teaches “wherein the passive signal data is collected signal data selected from a group consisting of: collected wireless scan data, geocoding information application information, or device information”.). 
wherein the active signal data is collected signal data that is selected from a group consisting of: venue check-in data, venue visit data, tips including the one or more new venues, recommendations including the one or more new venues, reviews of the one or more new venues, saved data corresponding with the one or more new venues, and likes/dislikes for the one or more new venues (Mysen Col.12 Lines 62-67 and Col.13 Line 0-5 "For example, user entered data can include static information. The third party can...include data from the comment and review services and other third party data sources."). 

With respect to claim 4, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL teach wherein determining a normalized predicted popularity further comprises evaluating the total recent popularity and the change in recent popularity using a weighted model (The examiner notes that, as taught above with respect to Claim 1, Mysen teaches the total recent popularity and the change in recent popularity. Thaeler teaches evaluating the normalized predicted popularity using a weighted model Col. 10 Lines 55-65 “These results are then calibrated for accuracy. Calibration determines how much credibility is given to the historical prediction model and how much credibility is given to the real-time update stream, and how these two predictions are weighted when they are averaged to generate the final prediction.” The examiner notes that this generated final prediction teaches the claimed “…a normalized predicted popularity value…using a weighted model.”).

With respect to claim 5, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL teaches wherein machine learning processing operations are applied for evaluation the total recent popularity and the change in recent popularity of the one or more new venues (Mysen Col 6 Lines 57-60 " For example, the user profiler can use an expert system, machine learning, or natural language processing to identify user sentiment about the entity."). 
In the alternative, Thaeler also teaches wherein machine learning processing operations are applied for evaluation the total recent popularity and the change in recent popularity of the one or more new venues (Col 9 lines 46-48 "Resulting Model many be evaluated using machine learning cost functions 520, quantifying the accuracy of model as a function external variables."). 

With respect to claim 6, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL teach wherein the customized ranked list comprises a display of the one or more new venues and normalized predicted popularity values (Kapicioglu Figure 9; Pg. 8 Paragraph [0119] “System 210 transmits the information to the user’s wireless terminal…at which the information can be displayed. As those who are skill in the art will appreciate …system 210 can output, transmit, and/or present the information in some other way.” Pg. 8 Paragraph [0120] “In some other embodiments of the present invention, system 210 presents any number of venues from the ranked set, such as and without limitation: i) the top N candidate venues in terms of ranking, wherein N is a positive integer, ii) all of the candidate venues in ranked order; or iii) some of all of the candidate venues in an ordering other than ranked, with or without The learned hypothesis of the reference teaches predicted popularity; A hypothesis is a statement that gives a guess of what is going to happen; in the context of the reference it is applied to the ranking of venues according to their relevance therefore accounting for popularity; [0019] teaches that check-ins are indicative of the popularity. In the alternative Mysen Col. 9 Lines 8-10 "rank the entity recommendations based on the weights, and provide one or more entity recommendation that do not have a negative weight in response to the request.").

With respect to claim 7, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL teach wherein the one or more new venues are located in a geographical region other than a geographical region associated with the processing device (Thaeler Col. 14 Lines 19- 24 “The consumer logs on to prediction system from a user interface and then selects the geography and business type of interest. For example, such a selection may involve a user’s search for restaurants in Los Angeles, Calif. The results are then populated on the consumer’s user interface.” The examiner notes it would have been obvious to a person of ordinary skill in the art that if a user is able to select “geography” the determined one or more venues maybe located in a geographical region other than a geographical region associated with the processing device.). 

With respect to claim 8, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL teach updating the customized ranked list (Thaeler Col 10. Lines 55-65. "The result of the calibration is a historical prediction model that is ready for real-time updating. One current real time data has been applied, the prediction model becomes dynamic, accounting for instantaneous changes in real-time data, delivering updated predictions without further manual input."; Col. 11 Lines 36-37 " As data for the new comes in, Bayesian analysis may again be used to update the prediction.”; Col 14 Lines 8-10 " In some implementations, attendance prediction may be constantly updated based upon the stream of real-time data that is fed into back [sic] into prediction system 100."). 
The combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL also teaches providing the updated ranked list to the processing device (Thaeler Col. 14 Lines 6-8 “The data may be analyzed and a forecast may be then generated and delivered to the business for display via their user interface." In the alternative, Kapicioglu teaches providing the updated ranked list to the processing device Pg.8 Paragraph [0119] "System 210 transmits the information to the user's wireless terminal, at which the information can be displayed. As those who are skilled in the art will appreciate… system 210 can output, transmit, and/or present the information in some other way." The examiner further notes that Thaeler Col. 14 Lines 19- 24 (See Above with respect to Claim 7) also teaches updating since if a user selects a location and the ranked list is presented to them based on the users selection the list is “updated” to reflect the users selection.).

With respect to claim 9, the combination of Mysen teaches a system comprising at least one processor and memory operatively connected with the processor and wherein the memory comprises computer-executable instructions that, when executed by the at least one processor, cause the at least one processor to perform a method comprising (Mysen Col. 19 Claim 1 ("A system comprising: a data processing apparatus; a memory storing instructions executable by the data processing and that upon execution cause the data processing apparatus to perform operations comprising:"). 
determining one or more new venues, wherein the determination is based upon identifying venue data existing for a period of time less than or equal to a predetermined time threshold value…(Mysen Col.9 Lines 52-59 "A real-time activity tracker receives an entity trend request from a user…, identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period."; Col.6 Lines 51-54 “the user profiler can use temporal information about locations visited during the same time frame to determine physical locations visited by a user device...” The examiner notes that identifying entities visited within a recent time period teaches on the claim language since the “number of visits” teaches the claimed venue data and “…within a recent time period” teaches the claimed “less than or equal to a predetermined time threshold value.”)…, where the venue data comprises active signal data and passive signal data received from a plurality of client devices, the passive signal data comprising wireless scan data collected by one or more client devices (Fig.4 Block 410 "Determine entities from the physical locations"; wherein entities teaches new venues, further see Fig. 5, block 510 User entered data such as comments and reviews teaches “active signal data”. Col.6 Lines 51-54 “the user profiler can use temporal information about locations visited during the same time frame to determine physical locations visited by a user device...” The examiner notes that identifying entities visited within a recent time period teaches on the claim language since the “number of visits” teaches the claimed passive venue data. The examiner further refers to the response to arguments as presented above.)
Mysen, however, does not appear to explicitly disclose evaluating the venue data associated with each venue of the one or more new venues to generate, using a machine-learning process, a predicted popularity value for each venue
Thaeler, however does teach evaluating the venue data associated with each venue of the one or more new venues to generate, using a machine-learning process, a predicted popularity value for each venue (Col. 5 Lines 4-6 "Depending upon a particular query desired, a prediction model may output an attendance forecast based upon the historical analytics or incorporate real-time data."; Abstract " Systems and methods for crowd prediction and attendance forecasting are described. In some embodiments, a method may include generating an initial attendance forecast for a venue… using a historical attendance prediction model and historical data...The method may also include creating a dynamic attendance prediction model for the venue based, at least in part, upon the initial attendance forecast and real-time data”; predicted attendance is indicative of predicted popularity. Further Col. 12 Lines 22-29 describe that a machine learning model can be used to fit to the formatted data set. In Particular “Bayesian machine learning techniques may be used to identify the components of attendance…”).  
Thaeler also appears to teach Thaeler also teaches determining, based on predicted popularity values, a normalized predicted popularity value for each venue… (Col. 10 Lines 55-65 “These results are then calibrated for accuracy. Calibration determines how much credibility is given to the historical prediction model and how much credibility is given to the real-time update stream, and how these two predictions are weighted when they are averaged to generate the final prediction.” The examiner notes that this generated final prediction teaches the claimed “determining…a normalized predicted popularity value for each venue of the one or more venues.” Further, Col. 6 lines 52-53 “Smoothing and normalization techniques may be incorporated to identify the best (or better) distribution model(s).). 
It would have been obvious to a person of ordinary skill in the art at the time the present invention was filed to combine the venue recommendation of Mysen with the attendance/popularity forecasting of Thaeler to present venue’s popularity to the user thereby improving user’s experience because a user may want to know if a particular venue is busy/popular and the predicted popularity of the venue enables the user to makes an informed decision about visiting a particular venue (Thaeler, Fig. 12 and Fig. 14; Col 14, Lines 15-35; forecast data is displayed to the user to make an informed decision).  

The combination of Mysen and Thaeler also do not seem to disclose providing at least part of the customized ranked list of venues for display by a processing device. 
The combination of Mysen and Thaeler also do not appear to explicitly disclose …wherein the normalized predicted popularity is determined based at least upon a transformation of one or more features used to generate the predicted popularity value, wherein the transformation normalizes each feature of the one or more features against a comparable feature of comparable venues having a similar category to the one or more new venues, the comparable venues being located in the geographic region of the one or more new venues. 
Kapicioglu does teach ranking the one or more new venues based on at least the normalized predicted popularity values and user preferences to generate a customized ranked list of venues ((Pg.8 Paragraph [0116] “System 210 generates the candidate venues and ranks the candidate venues to obtain the possible check-in venues." Pg. 7 Paragraph [0112] “In any event, it will be clear to those skilled in the art, after reading this specification, how to make and use embodiments of the present invention, which system 210 considers i) calendrical time, ii) one or more user characteristics, iii) one or more venue characteristics, or iv) other characteristics, in any combination, in the ranking of candidate venues.” Pg. 2 Paragraph [0021] “In some embodiments the ranking provided by the disclosed system is based on one or more is the set of index tuples that represents the users’ venue preferences…” The examiner notes that because Kapicioglu’s system (system 210) considers a number of various characteristics, in any combination, to rank candidate venues and because part of the determination of the ranking considers “the set of index tuples that represents the users’ venue preferences”, Kapciloglu teaches “ranking the one or more new venues based at least on the normalized predicted popularity values and user preferences to generate a customized ranked list of venues”.).). 
Kapicioglu also teaches providing at least a part of the customized ranked list of venues for display by a processing device (Pg. 8 Paragraph [0119] “System 210 transmits the information to the user’s wireless terminal…at which the information can be displayed. As those who are skill in the art will appreciate …system 210 can output, transmit, and/or present the information in some other way.” Pg. 8 Paragraph [0120] “In some other embodiments of the present invention, system 210 presents any number of venues from the ranked set, such as and without limitation: i_ the top N candidate venues in terms of ranking, wherein N is a positive integer, ii) all of the candidate venues in ranked order; or iii) some of all of the candidate venues in an ordering other than ranked, with or without additional information.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to combine the predicted popularity and 
The combination of Mysen, Thaeler, and Kapicioglu, however, do not appear to explicitly disclose…wherein the normalized predicted popularity is determined based at least upon a transformation of one or more features used to generate the predicted popularity value, wherein the transformation normalizes each feature of the one or more features against a comparable feature of comparable venues having a similar category to the one or more new venues, the comparable venues being located in the geographic region of the one or more new venues. 
Kapicioglu NPL, however, does teach …wherein the normalized predicted popularity is determined based at least upon a transformation of one or more features used to generate the predicted popularity value…(Kapicioglu NPL Pg. 62 in describing the Smooth Place Model (SPM), Kapicioglu NPL recites 1. For each weekhour w, draw a distribution over components…2. For each user u and component f, draw a component place distribution…” The examiner notes that drawing or otherwise determining a component place distribution teaches “a transformation of one or more features used to generate the predicted popularity value…wherein the transformation normalizes each feature value of the one or more features against comparable feature values of comparable venues having a similar category to the one or more new venues to approximate a standard distribution…(Kapicioglu NPL Pg. 29-33 by normalizing the matrix efficiently.” Note that the matrix includes the users, venues, and feature vector. Thus, Kapicioglu NPL teaches “wherein the transformation normalizes each feature of the one or more features against a comparable feature of comparable venues having a similar category to the one or more new venues”. 
The examiner further notes the response to arguments above. That is, Kapcioglu Section 3.2.1 and the disclosure of normal distribution when drawing the location teaches “…to approximate a standard distribution…”)
…the comparable venues being located in the geographic region of the one or more new venues (Pg. 61 “For each user u and component index f let                         
                            
                                
                                    θ
                                
                                
                                    u
                                
                                
                                    f
                                
                            
                             
                            ∈
                             
                            
                                
                                    R
                                
                                
                                    
                                        
                                            K
                                        
                                        
                                            u
                                        
                                    
                                
                            
                        
                     be a Dirichlet random variable that represents the corresponding component place distribution, where Ku denotes the number of places for each user u…when combined…results in the user’s final place distribution for weekhour w.” Pg. 62 in describing the Smooth Place Model (SPM), Kapicioglu NPL recites 1. For each weekhour w, draw a distribution over components…2. For each user u and component f, draw a component place distribution…” Further, Pg. 57 “…we proposed a second model called Smooth Place Model (SPM)…Despite its flexibility, SPM accurately constructs place distributions for hours and days where the user has not been observed before, in addition to providing state-of-the-art performance in sparse location Additionally, Pg. 33 “Similarly, for venue recommendation task, when a user considers nearby restaurants and settles on one, she demonstrates a local preference among a small set of nearby restaurants, rather than a global preference between the chosen restaurant and all other restaurants…For example, for a venues recommendation task, the user would query the recommendation system when she is at a particular neighborhood, and the system would return a local, not global, ranking over nearby venues….”. The examiner notes that recommending venues based on the user’s location and specifically returning a ranking of local venues teaches “the comparable venues being located in the geographic region of the one or more new venues.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the normalized predicted popularity as taught by the combination of Mysen, Thaeler, and Kapicioglu modified with the geonormalization as taught by Kapicioglu NPL because this would show a user’s local preference; this would be helpful to the user and/or other users in a similar area (Kapicioglu NPL Pg. 33). 


With respect to claim 10, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL teaches wherein the venue data is collected data that is further selected from active signal data corresponding with the venue and received from the plurality of client devices (Mysen Col.12 Lines 62-67 and Col.13 Line 0-5 "For example, user entered data can include static information. Inferred data....The third 
wherein the passive signal data is collected signal data selected from a group consisting of: collected wireless scan data, geocoding information application information, or device information (Mysen Col.12 Lines 62-67 and Col.13 Line 0-5 " Inferred data can, for example include entities frequently visited by a user as determined based on the data from the sources of location information. The information aggregator can use GPS coordinates to identify locations the user visits and use reverse geo-coding to infer the entities the user visits..." The examiner note that inferred data using GPS coordinates teaches “wherein the passive signal data is collected signal data selected from a group consisting of: collected wireless scan data, geocoding information application information, or device information”.). 
The combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL further teaches wherein the active signal data is collected signal data that is selected from a group consisting of: venue check-in data, venue visit data, tips including the one or more new venues, recommendations including the one or more new venues, reviews of the one or more new venues, saved data corresponding with the one or more new venues, and likes/dislikes for the one or more new venues (Mysen Col.12 Lines 62-67 and Col.13 Line 0-5 "For example, user entered data can include static information. The third party can...include data from the comment and review services and other third party data sources."). 

With respect to claim 11, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL  teaches wherein generating the predicted popularity value further comprises: evaluating a total recent popularity using the venue data, wherein the total recent popularity is associated with a recent period of time that is less than or equal to the predetermined time threshold value (Mysen Col. 9 Lines 52-59 " A real-time activity tracker receives an entity trend request from a user, accesses the location centric user profile of the user… identifies entities at which a minimum number of user devices associated with the other user are determined to have visited within a recent time period, and recommends at least one of the identified entities to the user." The examiner notes that determining an entity which is trending, as a result of a determination of a certain amount of users visiting within a recent time period, teaches “total recent popularity.”  Further Col. 13 Lines 11-15 “The aggregation can be time limited, e.g. a rolling window of one month, one quarter, or one year. In some implementations, multiple profiles based on different time windows can be used for a user so the system can model current interests and long-term interests.”). 
The combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL also teaches evaluating a change in recent popularity using the venue data, wherein the change in recent popularity is associated with the recent period of time (Col 9 Line 67 - Col 10 lines 0-3 "The historical information can include trending popularity, estimated number of visitors, interests of visitors, and/or comparisons to historical patters (is volume higher or lower than normal)…” The examiner notes that comparing recent trending history to historical patterns to determine if volume is higher or lower than normal teaches “generating a change in recent popularity using the venue data, wherein the change in recent popularity is associated with the recent period of time.” Also see Col. 14 Lines 39-43 “For example, the real-time activity tracker can determine that user traffic in an entity is slower than normal and notify an employee at the entity. The notification can indicate current user trends (e.g., where users are currently going)…” The examiner notes that indicating current user trends teaches a change is recent popularity.). 

The combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL also teach generating the predicted popularity for the venue based on the total recent popularity and the change in recent popularity of the venue (Thaeler Col. 5 Lines 4-6 "Depending upon a particular query desired, a prediction model may output an attendance forecast based upon the historical analytics or incorporate real-time data."; Abstract " Systems and methods for crowd prediction and attendance forecasting are described. In some embodiments, a method may include generating an initial attendance forecast for a venue… using a historical attendance prediction model and historical data...The method may also include creating a dynamic attendance prediction model for the venue based, at least in part, upon the initial attendance forecast and real-time data”; the examiner notes that predicted attendance teaches predicted popularity. Further Col. 12 Lines 22-29 describe that a machine learning model can be used to fit to the formatted data set. In Particular “Bayesian machine learning techniques may be used to identify the components of attendance…”).
With respect to claim 12, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL teaches wherein machine learning processing operations are applied for evaluating the total recent popularity and the change in recent popularity of the one or more new venues (Mysen Col 6 Lines 57-60 " For example, the user profiler can use an expert system, machine learning, or natural language processing to identify user sentiment about the entity.").
In the alternative, Thaeler also teaches wherein machine learning processing operations are applied for evaluating the total recent popularity and the change in recent popularity of the one or more new venues (Col 9 lines 46-48 "Resulting Model many be evaluated using machine learning cost functions 520, quantifying the accuracy of model as a function external variables.").

With respect to claim 13, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL teach wherein the customized ranked list comprises a display of the one or more new venues and normalized predicted popularity values in a ranked order according to the generated normalized predicted popularity (Kapicioglu Figure 9; Pg. 8 Paragraph [0119] “System 210 transmits the information to the user’s wireless terminal…at which the information can be displayed. As those who are skill in the art will appreciate …system 210 can output, transmit, and/or present the information in some other way.” Pg. 8 Paragraph [0120] “In some other embodiments of the present invention, system 210 presents any number of venues from the ranked set, such as and without limitation: i) the top N candidate venues in terms of ranking, wherein N is a positive integer, ii) all of the candidate venues in ranked order; or iii) some of all of the candidate venues in an ordering other than ranked, with or without additional information.” Pg.5 Paragraph [0066] "At task 405, data-processing system The learned hypothesis of the reference teaches predicted popularity; A hypothesis is a statement that gives a guess of what is going to happen; in the context of the reference it is applied to the ranking of venues according to their relevance therefore accounting for popularity; [0019] teaches that check-ins are indicative of the popularity. In the alternative Mysen Col. 9 Lines 8-10 "rank the entity recommendations based on the weights, and provide one or more entity recommendation that do not have a negative weight in response to the request.").

With respect to Claim 14, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL teach wherein the determined one or more new venues are located in a geographical region other than a geographical region associated with the processing device (Thaeler Col. 14 Lines 19- 24 “The consumer logs on to prediction system from a user interface and then selects the geography and business type of interest. For example, such a selection may involve a user’s search for restaurants in Los Angeles, Calif. The results are then populated on the consumer’s user interface.” The examiner notes it would have been obvious to a person of ordinary skill in the art that if a user is able to select “geography” the determined one or more venues maybe located in a geographical region other than a geographical region associated with the processing device.).

With respect to claim 15, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL teach wherein providing at least a part of the customized ranked list further comprises transmitting at least a part of the customized ranked list to another processing device (Pg.8 Paragraph [0119] "System 210 transmits the information to the user's wireless terminal, at which the information can be displayed. As those who are skilled in the art will appreciate… system 210 can output, transmit, and/or present the information in some other way.").

With respect to claim 16, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL teach updating the customized ranked list (Thaeler Col 10. Lines 55-65. "The result of the calibration is a historical prediction model that is ready for real-time updating. One current real time data has been applied, the prediction model becomes dynamic, accounting for instantaneous changes in real-time data, delivering updated predictions without further manual input."; Col. 11 Lines 36-37 " As data for the new comes in, Bayesian analysis may again be used to update the prediction.”; Col 14 Lines 8-10 " In some implementations, attendance prediction may be constantly updated based upon the stream of real-time data that is fed into back [sic] into prediction system 100."). 
The combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL also teaches providing the updated ranked list to one or more processing devices (Thaeler Col. 14 Lines 6-8 “The data may be analyzed and a forecast may be then generated and delivered to the business for display via their user interface." In the alternative, Kapicioglu teaches providing the updated ranked list to the processing also teaches updating since if a user selects a location and the ranked list is presented to them based on the users selection the list is “updated” to reflect the users selection.).

With respect to Claim 17, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL also teaches wherein the normalized predicted popularity values are determined using a weighted model (Thaeler Col. 10 Lines 55-65 “These results are then calibrated for accuracy. Calibration determines how much credibility is given to the historical prediction model and how much credibility is given to the real-time update stream, and how these two predictions are weighted when they are averaged to generate the final prediction.” The examiner notes that this generated final prediction reads on the claimed “…a normalized predicted popularity value…using a weighted model.”). 

With respect to claim 18, Mysen teaches a system comprising: at least one processor; and a memory operatively connected with the processor, wherein the memory comprises computer-executable instructions that, when executed by the at least one processor, perform a method comprising (Mysen Col. 19 Claim 1 "A system comprising: a data processing apparatus; a memory storing instructions 
Mysen teaches collecting venue data for a plurality of new venues, wherein the plurality of new venues are determined based upon identifying venue data existing for a period of time less than or equal to a predetermined time threshold value…( Mysen Col.9 Lines 52-59 "A real-time activity tracker receives an entity trend request from a user…, identifies entities at which a minimum number of user devices associated with the other users are determined to have visited within a recent time period."; Col.6 Lines 51-54 “the user profiler can use temporal information about locations visited during the same time frame to determine physical locations visited by a user device...” The examiner notes that identifying entities visited within a recent time period teaches on the claim language since the “number of visits” teaches the claimed venue data and “…within a recent time period” teaches the claimed “less than or equal to a predetermined time threshold value.”)…, where the venue data comprises active signal data and passive signal data received from a plurality of client devices, the passive signal data comprising wireless scan data collected by one or more client devices (Fig.4 Block 410 "Determine entities from the physical locations"; wherein entities teaches new venues, further see Fig. 5, block 510 where the identified entities are recommended to the user; Mysen Col.12 Lines 62-67 and Col.13 Line 0-5 "For example, user entered data can include static information. Inferred data....The third party can...include data from the comment and review services and other third party data sources." User entered data such as comments and reviews teaches “active signal data”. Col.6 Lines 51-54 “the user profiler can use temporal information about locations visited during the same time frame to determine physical locations visited by a user device...” The examiner notes that identifying entities visited within a recent time period teaches on the claim language since the “number of visits” teaches the claimed passive venue data.)
Mysen also teaches evaluating the venue data for the plurality of new venues, wherein the evaluating further comprises, for each venue of the plurality of new venues: 
determining a total recent popularity using the venue data(Mysen Col. 9 Lines 52-59 " A real-time activity tracker receives an entity trend request from a user, accesses the location centric user profile of the user… identifies entities at which a minimum number of user devices associated with the other user are determined to have visited within a recent time period, and recommends at least one of the identified entities to the user." The examiner notes that determining an entity which is trending, as a result of a determination of a certain amount of users visiting within a recent time period, teaches “total recent popularity.”  Further Col. 13 Lines 11-15 “The aggregation can be time limited, e.g. a rolling window of one month, one quarter, or one year. In some implementations, multiple profiles based on different time windows can be used for a user so the system can model current interests and long-term interests.”). 
Mysen also teaches determining a change in recent popularity using the venue data, wherein the total recent popularity and the change in recent popularity are each associated with a recent period of time that is less than or equal to the predetermined time threshold value (Col 9 Line 67 - Col 10 lines 0-3 "The historical information can include trending popularity, estimated number of visitors, The examiner notes that comparing recent trending history to historical patterns to determine if volume is higher or lower than normal teaches “generating a change in recent popularity using the venue data, wherein the change in recent popularity is associated with the recent period of time.” Also see Col. 14 Lines 39-43 “For example, the real-time activity tracker can determine that user traffic in an entity is slower than normal and notify an employee at the entity. The notification can indicate current user trends (e.g., where users are currently going)…” The examiner notes that indicating current user trends teaches a change is recent popularity.) . 
Mysen however does not appear to teach generating, using a machine-learning process, a predicted popularity value based on the total recent popularity and the change in recent popularity.
Mysen also does not appear to teach determining, based on the predicted popularity values for the one or more new venues, a normalized predicted popularity value for each venue.
Mysen further does not appear to teach generating a customized ranked list based upon user preferences
Mysen further does not appear to teach providing, to a processing device at least a part of the customized ranked list of venues for display.
Thaeler does teach generating, using a machine-learning process, a predicted popularity value based on the total recent popularity and the change in recent popularity (Col. 5 Lines 4-6 "Depending upon a particular query desired, a prediction model may output an attendance forecast based upon the historical analytics using a historical attendance prediction model and historical data...The method may also include creating a dynamic attendance prediction model for the venue based, at least in part, upon the initial attendance forecast and real-time data”; the examiner notes that predicted attendance teaches predicted popularity. Further Col. 12 Lines 22-29 describe that a machine learning model can be used to fit to the formatted data set. In Particular “Bayesian machine learning techniques may be used to identify the components of attendance…”).  
Thaeler also teaches determining, based on predicted popularity values for the one or more new venues, a normalized predicted popularity value for each venue… (Col. 10 Lines 55-65 “These results are then calibrated for accuracy. Calibration determines how much credibility is given to the historical prediction model and how much credibility is given to the real-time update stream, and how these two predictions are weighted when they are averaged to generate the final prediction.” The examiner notes that this generated final prediction teaches the claimed “determining…a normalized predicted popularity value for each venue of the one or more venues.” Further, Col. 6 lines 52-53 “Smoothing and normalization techniques may be incorporated to identify the best (or better) distribution model(s).). 
It would have been obvious to a person of ordinary skill in the art at the time the present invention was filed to combine the venue recommendation of Mysen with the attendance/popularity forecasting of Thaeler to present venue’s popularity to the user 
The combination of Mysen and Thaeler however do not seem to explicitly disclose ranking the one or more new venues based on the normalized predicted popularity values to generate a ranked list of venues. 
The combination of Mysen and Thaeler also do not seem to disclose providing, to a processing device, at least part of the ranked list of venues for display by the processing device. 
Kapicioglu does teach generating a ranked list for the plurality of new venues based on a predicted popularity determination for each venue, wherein the predicted popularity determine for each venue is determined based on the total recent popularity and the change in recent popularity for the venue…generating a customized ranked list based upon user preferences (Pg.8 Paragraph [0116] “System 210 generates the candidate venues and ranks the candidate venues to obtain the possible check-in venues." Pg. 7 Paragraph [0112] “In any event, it will be clear to those skilled in the art, after reading this specification, how to make and use embodiments of the present invention, which system 210 considers i) calendrical time, ii) one or more user characteristics, iii) one or more venue characteristics, or iv) other characteristics, in any combination, in the ranking of candidate venues.” Pg. 2 Paragraph [0021] “In some embodiments the ranking provided is the set of index tuples that represents the users’ venue preferences…” The examiner notes that because Kapicioglu’s system (system 210) considers a number of various characteristics, in any combination, to rank candidate venues and because part of the determination of the ranking considers “the set of index tuples that represents the users’ venue preferences”, Kapciloglu teaches “ranking the one or more new venues based at least on the normalized predicted popularity values and user preferences to generate a customized ranked list of venues”.). 
Kapicioglu also teaches providing at least a part of the customized ranked list to a processing device for display (Pg. 8 Paragraph [0119] “System 210 transmits the information to the user’s wireless terminal…at which the information can be displayed. As those who are skill in the art will appreciate …system 210 can output, transmit, and/or present the information in some other way.” Pg. 8 Paragraph [0120] “In some other embodiments of the present invention, system 210 presents any number of venues from the ranked set, such as and without limitation: i_ the top N candidate venues in terms of ranking, wherein N is a positive integer, ii) all of the candidate venues in ranked order; or iii) some of all of the candidate venues in an ordering other than ranked, with or without additional information.”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to combine the predicted popularity and 
The combination of Mysen, Thaeler, and Kapicioglu, however, do not appear to explicitly disclose …wherein the normalized predicted popularity is determined based at least upon a transformation of one or more features used to generate the predicted popularity value, wherein the transformation normalizes each feature of the one or more features against a comparable feature of comparable venues having a similar category to the one or more new venues, the comparable venues being located in the geographic region of the one or more new venues. 
Kapicioglu NPL, however, does teach …wherein the normalized predicted popularity is determined based at least upon a transformation of one or more features used to generate the predicted popularity value…(Kapicioglu NPL Pg. 62 in describing the Smooth Place Model (SPM), Kapicioglu NPL recites 1. For each weekhour w, draw a distribution over components…2. For each user u and component f, draw a component place distribution…” The examiner notes that drawing or otherwise determining a component place distribution teaches “a transformation of one or more features used to generate the predicted popularity value”) …wherein the transformation normalizes each feature value of the one or more features against one or more comparable features of comparable venues having a similar category to the one or more new venues to approximate a standard distribution…(Kapicioglu NPL Pg. 29-33 describes Collaborative local ranking and the algorithms used. In particular, first, note the Collaborative local ranking objective function defined on Pg. 31. Note specifically that a sample has a “corresponding feature factor”, F, user set U, and venue set V (these variable names are described on Pg. 25). Second, Pg. 33 “One can reduce the running time of each iteration considerably by normalizing the matrix efficiently.” Note that the matrix includes the users, venues, and feature vector. Thus, Kapicioglu NPL teaches “wherein the transformation normalizes each feature of the one or more features against a comparable feature of comparable venues having a similar category to the one or more new venues”. 
The examiner further notes the response to arguments above. That is, Kapcioglu Section 3.2.1 and the disclosure of normal distribution when drawing the location teaches “…to approximate a standard distribution…”)
…the comparable venues being located in the geographic region of the one or more new venues (Pg. 61 “For each user u and component index f let                         
                            
                                
                                    θ
                                
                                
                                    u
                                
                                
                                    f
                                
                            
                             
                            ∈
                             
                            
                                
                                    R
                                
                                
                                    
                                        
                                            K
                                        
                                        
                                            u
                                        
                                    
                                
                            
                        
                     be a Dirichlet random variable that represents the corresponding component place distribution, where Ku denotes the number of places for each user u…when combined…results in the user’s final place distribution for weekhour w.” Pg. 62 in describing the Smooth Place Model (SPM), Kapicioglu NPL recites 1. For each weekhour w, draw a distribution over components…2. For each user u and component f, draw a component place distribution…” Further, Pg. 57 “…we proposed a second model called Smooth Place Model (SPM)…Despite its flexibility, SPM accurately constructs place distributions for hours and days where the user has not been observed before, in addition to providing state-of-the-art performance in sparse location Additionally, Pg. 33 “Similarly, for venue recommendation task, when a user considers nearby restaurants and settles on one, she demonstrates a local preference among a small set of nearby restaurants, rather than a global preference between the chosen restaurant and all other restaurants…For example, for a venues recommendation task, the user would query the recommendation system when she is at a particular neighborhood, and the system would return a local, not global, ranking over nearby venues….”. The examiner notes that recommending venues based on the user’s location and specifically returning a ranking of local venues teaches “the comparable venues being located in the geographic region of the one or more new venues.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the normalized predicted popularity as taught by the combination of Mysen, Thaeler, and Kapicioglu modified with the geonormalization as taught by Kapicioglu NPL because this would show a user’s local preference; this would be helpful to the user and/or other users in a similar area (Kapicioglu NPL Pg. 33). 

With respect to claim 19, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL teach updating the customized ranked list (Thaeler Col 10. Lines 55-65. "The result of the calibration is a historical prediction model that is ready for real-time updating. One current real time data has been applied, the prediction model becomes dynamic, accounting for instantaneous changes in real-time data, delivering updated predictions without further manual input."; Col. 11 Lines 36-37 " As data for the new comes in, Bayesian analysis may again be used to update the prediction.”; Col 14 attendance prediction may be constantly updated based upon the stream of real-time data that is fed into back [sic] into prediction system 100."). 
The combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL also teaches providing the updated customized ranked list to one or more processing devices (Thaeler Col. 14 Lines 6-8 “The data may be analyzed and a forecast may be then generated and delivered to the business for display via their user interface." In the alternative, Kapicioglu teaches providing the updated ranked list to the processing device Pg.8 Paragraph [0119] "System 210 transmits the information to the user's wireless terminal, at which the information can be displayed. As those who are skilled in the art will appreciate… system 210 can output, transmit, and/or present the information in some other way." The examiner further notes that Thaeler Col. 14 Lines 19- 24 (See Above with respect to Claim 7) also teaches updating since if a user selects a location and the ranked list is presented to them based on the users selection the list is “updated” to reflect the users selection.).
With respect to Claim 21, the combination of Mysen, Thaeler, Kapicioglu, and Kapicioglu NPL teach wherein the passive signal data further comprises a passive check-in (Mysen Col. 14 Lines 51-56 recites: “Each user device is associated with a corresponding user of the user device…The data can be GPS coordinates, cellular town triangulation information, user “check-in” at an entity, or third party location information…” Further Mysen Col. 3 Lines 49-59 “Physical presence data includes data specifying physical location at which the user devices were detected…The locations can be derived from signal magnitude triangulation techniques, Global Positioning System data indicating a user “check-in” at an entity, or any other data.”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.C.T./Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126